MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which the petitioner, Johnie Wofford, seeks his release from confinement in the State Penitentiary at McAlester, where he is held by virtue of a judgment and sentence rendered against him by the District Court of Rogers County. Petitioner does not challenge the jurisdiction of the District Court of Rogers County, nor the validity *503of the judgment and sentence rendered against him therein and the relief prayed for is accordingly denied, for we have repeatedly held that where the trial court has jurisdiction of the person, subject matter and authority under law to pronounce the judgment and sentence imposed, the writ prayed for will be denied.
Petitioner also seeks an order of this Court directing that the hold order placed against him by the Rogers County authorities to serve out the cost in such case, be lifted. Since the petitioner is not being held by the Rogers County authorities to" serve out the cost imposed in the trial court, the relief which he now seeks is prematurely brought. If the petitioner is imprisoned by the Rogers County authorities to serve out the costs in that county and he questions the legality of the same, he may properly raise the question when he is confined by the Rogers County authorities.
For the reasons above set forth, the writ prayed for is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.